DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 12/22/2021 have been considered, but are not persuasive.
Applicant argues that the previously-cited references do not disclose the newly-presented claims (Remarks of 12/22/2021, pages 4-7).  Specifically, Applicant argues that neither primary reference Murakami, nor the other cited references, disclose the newly-recited:  dielectric portion formed by adhering a dielectric material in an island shape or a dot shape on a surface of the lattice-shaped protrusions and a surface of a bottom floor between the lattice-shaped protrusions and a water-repellent portion formed by bonding a water-repellent compound to the dielectric surface of the dielectric portion in independent Claim 1 or similar amendments in independent Claim 6 (Remarks of 12/22/2021, pages 4-7; emphasis added by Examiner to show the most relevant changes to the claim language).
However, it has been held that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).
In the present case, the newly-presented claim amendments, when given their broadest reasonable interpretation, do not appear to distinguish from the Murakami reference.  The Examiner understands the Murakami reference to disclose a dielectric material “adhered” to a surface of lattice-shaped protrusions (layer B 312 on top of layer 311’; FIG. 29 of Murakami), as well as a water-repellent portion “bonded” to a dielectric portion (third layer 314 on top of layer B 312; FIG. 29 of Murakami), because such structural elements are formed adjacent to each other 
To further illustrate this point, the Examiner notes that Applicant does not appear to have claimed a specific layer of adhesive or bonding material which would be located between the claimed structural elements.  Nor does Applicant appear to have pointed to any portion of the specification which would require an interpretation of the claim language which runs contrary to Murakami’s disclosures.  Furthermore, in the Remarks of 12/22/2021, Applicant does not appear to have explained what is structurally different about the claimed invention compared to the disclosures of Murakami, nor does Applicant appear to have explained what processing steps are different about the claimed invention compared to the disclosures of Murakami.
Therefore, Murakami discloses the presently-claimed limitations when given their broadest reasonable interpretation in light of the specification, and thus Applicant’s arguments are not persuasive and the claims remain rejected based upon the previously-cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 6 recite the phrase:  “bonding a water-repellent compound to the dielectric surface of the dielectric portion”.  However, there is no antecedent basis for the phase “the dielectric surface”.  Thus, it is unclear whether “dielectric surface” is intended to refer to an earlier-recited structure, or is intended to be the first instance of such structure.  For examination, the word “the” will be understood as “a”, such that the phrase above would recite:  “bonding a water-repellent compound to a dielectric surface of the dielectric portion”.
Claims 1 and 6 recite the phrase “dielectric surface of the dielectric portion”.  It is unclear what is meant by the term “dielectric surface”.  The phrase “dielectric surface” does not appear in Applicant’s originally-filed specification or claims.  The Examiner understands the terms “dielectric” or “conductive” or “semi-conductive” as describing properties of bulk materials, rather than surfaces of materials.  For examination, the phrase above will be treated as “surface of the dielectric material of the dielectric portion”.
Claims 3-7, 10 and 12 inherit the deficiencies of Claims 1 and 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al., US 2009/0153961.
Regarding Claim 1, as best understood, Murakami discloses:  A polarizing plate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a transparent substrate that is transparent to light in a used wavelength band (first layer 310 composed of a transparent material such as a transparent resin; paragraphs [0037], [0095], [0104], [0161] and FIGS. 1, 2, 29 of Murakami);
lattice-shaped protrusions:
arranged on the transparent substrate at a pitch shorter than the wavelength of the light in the used band (layer A is extended in an elongated linear state and provided in plural separated side by side, e.g., on first layer 310 a plurality of ridge portions extended in an elongated linear state are arranged side by side in a separated state, and thereon layer A 311 is laminated, wherein the layer A has a pitch of 1/2 or less of the wavelength of light in use; paragraphs [0037], [0051], [0060], [0104], [0161] and FIGS. 1, 2, 29 of Murakami);
extending in a predetermined direction, and 
having a reflective layer and a reflection-suppressing layer (metal materials are preferable for layer 311 [layer A], and the transparent substrate 310 [first layer] may be a material which is less reflective than metal, such as polycarbonate resin, polyethersulphone resin, polyethylene terephthalate resin, polyimide resin, polymethylmethacrylate resin, polysulphone resin, polyarylate resin, polyethylene resin, polyvinyl chloride resin, cellulose diacetate, cellulose triacetate, alicyclic olefin polymer; paragraphs [0020], [0022], [0034] and FIGS. 1, 2, 29 of Murakami);
a dielectric portion formed by adhering a dielectric material in an island shape or a dot shape on a surface of the lattice-shaped protrusions and a surface of a bottom floor between the lattice-shaped protrusions (layer B 312 may be formed of a porous substance such as a silica aero gel and is formed discontinuously, i.e., in non-connected portions between the individual protrusions [island shape], and on a surface of a bottom floor between the protrusions, i.e., on top of layer 311’; paragraphs [0150], [0151] and FIG. 29 of Murakami); and
a water-repellent portion formed by bonding a water-repellent compound to the dielectric surface of the dielectric portion (third layer 314 is formed on a surface of the layer B 312, and may be formed of material such as cellulose esters such as cellulose acetate, cellulose acetate butyrate, cellulose propionate, polycarbonate, polyolefin, polystyrene, polyester, organoalkoxysilane, inorganic colloidal acryl, silicon nitride, aluminum nitride, silicon oxide, or may be composed of a porous substance, wherein a porous silica aero gel may be hydrophobized to prevent degradation; paragraphs [0030]-[0032], [0038]-[0050], [0152]-[0155], [0161] and FIG. 29 of Murakami).

Regarding Claim 3, Murakami discloses:  wherein the dielectric portion has a thickness of 0.8 to 1.2 nm (thickness of the outer shell [of the hollow particulate of the porous body] is usually 1 to 50 nm; paragraphs [0039]-[0047] of Murakami).

Regarding Claim 4, Murakami discloses:  wherein the dielectric portion is made of SiO2 (layer B 312 may be formed of a porous substance such as a silica aero gel; paragraphs [0150], [0151] and FIG. 29 of Murakami), and wherein the water-repellent portion is made of a silane compound having a fluoroalkyl group or an alkyl group (third layer 314 is formed on a surface of the layer B 312, and may be formed of material such as organoalkoxysilane; paragraphs [0030]-[0032], [0038]-[0050], [0152]-[0155], [0161] and FIG. 29 of Murakami).

Regarding Claim 6, as best understood, Murakami discloses:  A manufacturing method of a polarizing plate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
film-forming a dielectric material on an optical member comprising:
a transparent substrate that is transparent to light in a used wavelength band (first layer 310 composed of a transparent material such as a transparent resin; paragraphs [0037], [0095], [0104], [0161] and FIGS. 1, 2, 29 of Murakami); and
lattice-shaped protrusions arranged on the transparent substrate at a pitch shorter than the wavelength of the light in the used band (layer A is extended in an elongated linear state and provided in plural separated side by side, e.g., on first layer 310 a plurality of ridge portions extended in an elongated linear state are arranged side by side in a separated state, and thereon layer A 311 is laminated, wherein the layer A has a pitch of 1/2 or less of the wavelength of light in use; paragraphs [0037], [0051], [0060], [0104], [0161] and FIGS. 1, 2, , extending in a predetermined direction (the ridges extend upward, i.e., perpendicular to the substrate first layer 310; FIGS. 1, 2, 29 of Murakami), and having a reflective layer and a reflection-suppressing layer (metal materials are preferable for layer 311 [layer A], and the transparent substrate 310 [first layer] may be a material which is less reflective than metal, such as polycarbonate resin, polyethersulphone resin, polyethylene terephthalate resin, polyimide resin, polymethylmethacrylate resin, polysulphone resin, polyarylate resin, polyethylene resin, polyvinyl chloride resin, cellulose diacetate, cellulose triacetate, alicyclic olefin polymer; paragraphs [0020], [0022], [0034] and FIGS. 1, 2, 29 of Murakami);
forming a dielectric portion adhereing the dielectric material in an island shape or a dot shape on a surface of the lattice-shaped protrusions and a surface of a bottom floor between the lattice-shaped protrusions (layer B 312 may be formed of a porous substance such as a silica aero gel and is formed discontinuously, i.e., in non-connected portions between the individual protrusions [island shape], and on a surface of a bottom floor between the protrusions, i.e., on top of layer 311’; paragraphs [0150], [0151] and FIG. 29 of Murakami); and
forming a water-repellent portion bonding a water-repellent compound to the dielectric surface of the dielectric portion (third layer 314 is formed on a surface of the layer B 312, and may be formed of material such as cellulose esters such as cellulose acetate, cellulose acetate butyrate, cellulose propionate, polycarbonate, polyolefin, polystyrene, polyester, organoalkoxysilane, inorganic colloidal acryl, silicon nitride, aluminum nitride, silicon oxide, or may be composed of a porous substance, wherein a porous silica aero gel may be hydrophobized to prevent degradation; paragraphs [0030]-[0032], [0038]-[0050], [0152]-[0155], [0161] and FIG. 29 of Murakami).

Regarding Claim 10, Murakami discloses:  wherein the dielectric portion is made of SiO2 (layer B 312 may be formed of a porous substance such as a silica aero gel; paragraphs [0150], [0151] and FIG. 29 of Murakami), and wherein the water-repellent portion is made of a silane compound having a fluoroalkyl group or an alkyl group (third layer 314 is formed on a surface of the layer B 312, and may be formed of material such as organoalkoxysilane; paragraphs [0030]-[0032], [0038]-[0050], [0152]-[0155], [0161] and FIG. 29 of Murakami).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Lin et al., US 2017/0322418.
Regarding Claim 7, Murakami does not appear to disclose:  wherein the dielectric material is formed on the optical member by an ALD method.
Lin is related to Murakami with respect to patterning of layers for optical device.
Lin teaches:  wherein the dielectric material is formed on the optical member by an ALD method (deposition of dielectric material in discrete portions on an optical substrate may be achieved by atomic layer deposition [ALD]; paragraphs [0330]-[0334] and FIGS. 23A-23D of Lin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the atomic layer deposition [ALD] of Lin for the method of Murakami because such deposition technique enables precise controlling of the thickness of deposited layers, thereby achieving high precision, and also permits deposition at low temperatures, as taught in paragraph [0333] of Lin.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Furholz et al., US 2015/0331150 and further in view of Kobayashi et al., US 2005/0163971.
Regarding Claims 5 and 12, Murakami does not appear to disclose:  wherein the dielectric portion is made of Al2O3.
Furholz is related to Murakami with respect to manufacture of optical layers.
Furholz teaches:  wherein the dielectric portion is made of Al.sub.2O.sub.3 (porous materials for low refractive index, such as aerogels, may be produced using aluminum oxide; paragraph [0004] of Furholz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the aluminum oxide of Furholz for the porous / aero gel material of Murakami, because such material enables refractive indices of less than 1.4, as taught in paragraph [0004] of Furholz, wherein a low refractive index, specifically 1.1 to 1.4 is explicitly stated as being desirable by primary reference Murakami in order to provide a higher isolation property of polarized light (see, e.g., paragraphs [0046]-[0050] of Murakami).

Murakami-Furholz does not appear to disclose:  wherein the water-repellent portion is made of a phosphoric acid compound having a fluoroalkyl group or an alkyl group.
Kobayashi is related to Murakami-Furholz with respect to multi-layer polarizing optical device.
Kobayashi teaches:  wherein the water-repellent portion is made of a phosphoric acid compound having a fluoroalkyl group or an alkyl group (in an optical film for polarizing device, using a polyoxyethylene alkyl ether phosphoric acid-based surfactant; Abstract and paragraphs [0018], [0068], [0069] of Kobayashi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the phosphoric acid of Kobayashi for the layers of Murakami-Furholz, because such chemical increases the dispersibility of particles therein to enhance transparency, as taught in paragraph [0069] of Kobayashi (see, e.g., paragraphs [0039]-[0049] of primary reference Murakami with respect to the “hollow particulate” of Murakami, and see, e.g., paragraph [0154] of Murakami with respect to the desirability of transparency of third layer 314 of Murakami).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872